Exhibit 10.22

AMENDMENT OF LEASE

This agreement (“Agreement”), made as of this 2nd day of March, 2007, between 60
HUDSON OWNER LLC (successor to Westport Communications LLC and Hudson Telegraph
Associates, L.P., formerly known as Hudson Telegraph Associates), a Delaware
limited liability company, having an address c/o Williams Real Estate Co. Inc.,
380 Madison Avenue, New York, New York 10017-2513 (“Landlord”) and FIBERNET
EQUAL ACCESS, LLC, a New York limited liability company, having an address at
570 Lexington Avenue, New York, New York 10022 (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant are the present parties to an agreement of lease
dated as of April 1, 2001 (“Original Lease”), as thereafter amended on numerous
occasions (collectively, “Existing Lease”), pursuant to which Landlord now
leases to Tenant and Tenant now leases from Landlord portions of the ground
floor and basement, as more particularly described in the Existing Lease, in
Landlord’s building known as 60 Hudson Street, New York, New York; and

WHEREAS, Landlord and Tenant wish to further amend the Existing Lease as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter contained, Landlord and Tenant agree that the Existing Lease is
hereby further amended as follows:

1. All terms contained in this Agreement shall, for the purposes hereof, have
the same meanings ascribed to them in the Existing Lease unless otherwise
defined herein. As used herein, the term “Lease” shall mean the Existing Lease,
as amended by this Agreement and as the same may be hereafter amended.

2. (A) Pursuant to paragraph 5 (“Paragraph 5”) of an amendment to the Existing
Lease, dated April 1, 2003 (“2003 Amendment”), the present Security Deposit is
$4,350,000.00. Landlord and Tenant agree that Tenant has satisfied a number (but
not all) of the conditions precedent to the reduction in the Security Deposit
provided for in the 2003 Amendment.

(B) Accordingly, Landlord and Tenant hereby agree that the 2003 Amendment hereby
is further modified as follows:

(i) Simultaneously herewith, the Security Deposit will be reduced from
$4,350,000.00 to $3,950,000.00 and Landlord shall accept an amendment to the
Letter of Credit presently constituting the Security Deposit (in form and
substance reasonably satisfactory to Landlord) effecting such reduction; and

(ii) Provided that, for the period from March 1, 2007 through August 31, 2008
(“Payment Period”), (a) Tenant pays all monthly installments of Fixed Rent
(without requirement of notice of failure to do so from Landlord) on or before
the twentieth (20th) day of the applicable month, (b) Tenant pays all
installments and/or amounts of additional rent (without the requirement of
notice of failure to do so from Landlord) within thirty (30) days after the same
is due pursuant to the applicable provisions of the Existing Lease, and (c) at
no time during the Payment Period shall Tenant have been in material
non-monetary default under the Lease after notice and expiration of the
applicable grace period, then, from and after September 1, 2008, the Security
Deposit shall be reduced to $3,500,000.00 and, at any time after such date,
Landlord shall accept an amendment to the Letter of Credit presently
constituting the Security Deposit (in form and substance reasonably satisfactory
to Landlord) effecting such reduction.



--------------------------------------------------------------------------------

(iii) In no event shall the Security Deposit be reduced below $3,500,000.00.

3. Landlord and Tenant agree that no broker brought about this Agreement.

4. This Agreement may not be changed orally, but only by a writing signed by the
party against whom enforcement thereof is sought.

5. The submission of this Agreement to Tenant shall not constitute an offer by
Landlord to execute and exchange this Agreement with Tenant and is made subject
to Landlord’s acceptance, execution and delivery thereof.

6. Except as hereby modified, the Existing Lease shall remain in full force and
effect and hereby is ratified, confirmed and approved.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

    60 HUDSON OWNER LLC     By:  

HUDSON TELEGRAPH ASSOCIATES, L.P.,

its managing member

      By:  

Sixty Hudson Management LLC,

general partner

        By:  

 

 

        Name:           Manager       FIBERNET EQUAL ACCESS, LLC     By:  

 

    Name:       Title:  

By its execution below, the undersigned acknowledges its agreement to be bound
by this Agreement and the Existing Lease jointly and severally with Tenant.

 

    FIBERNET TELECOM GROUP, INC.    

By:

 

 

   

Name:

     

Title:

 

 

-2-